     Case 1:20-cv-00087-JAO-KJM Document 78 Filed 05/28/21 Page 1 of 2            PageID #: 759




      CAIN & HERREN, ALC
      ATTORNEYS AT LAW
      Michael J. Collins #9087
      2141 W. Vineyard Street
      Wailuku, Hawai’i 96793
      Tel: (808) 242-9350
      Fax: (808) 242-6139
      Email:      mike@cainandherren.com

      Attorneys for Defendants OWEN H. D’SOUZA, NORMA C. D’SOUZA, and PICAS-
      SO TRIGGER COMPANY LLC

                           IN THE UNITED STATES DISTRICT COURT

                                        DISTRICT OF HAWAII

          JTH Tax LLC, doing business as         CV 20-00087-JAO-KJ
          Liberty Tax Service                    (840 Trademark)
                           Plaintiff,            STIPULATION REGARDING
                                                 DEFENDANTS’ MOTION TO
                         vs.                     REQUEST THE JUNE 28, 2021 TRIAL
                                                 TO BE CONDUCTED BY VIDEO
          OWEN H. D’SOUZA; NORMA                 CONFERENCE
          C. D’SOUZA; PICASSO TRIG-
          GER COMPANY LLC,
                                                 Trial Date: June 28, 2021
                           Defendants            Judge: Hon. Jill A. Otake




        STIPULATION REGARDING DEFENDANTS!"MOTION TO REQUEST
            THE JUNE 28, 2021 TRIAL TO BE CONDUCTED BY VIDEO
                                CONFERENCE

                  It is hereby stipulated by and between the parties hereto, Plaintiff JTH Tax

       LLC, doing business as Liberty Tax Service and Defendants OWEN H. D’SOUZA,
 

              

                   M

Case 1:20-cv-00087-JAO-KJM Document 78 Filed 05/28/21 Page 2 of 2             PageID #: 760




  NORMA C. D’SOUZA, and PICASSO TRIGGER COMPANY LLC, by and through

  their respective counsel, pursuant to Local Rule 10.6, that the trial currently

  scheduled on June 28, 2021 to be conducted remotely over Zoom.



       Dated: Wailuku, Maui, Hawaii, Friday, May 28, 2021.

                                          CAIN & HERREN, ALC

                                          /s/ Michael J. Collins
                                          Michael J. Collins, Esq.
                                          Attorneys for Defendants
                                          OWEN H. D’SOUZA,
                                          NORMA C. D’SOUZA, and
                                          PICASSO TRIGGER COMPANY LLC

       Dated: Honolulu, Hawaii, Friday, May 28, 2021.

                                          GORDON REES SCUUL MANSUKHANI

                                          /s/ Mia D. Obciana
                                          Mia D. Obciana, Esq.
                                          Attorneys for Plaintiff
                                          JTH TAX LLC d/b/a/ LIBERTY TAX
                                          SERVICE



 APPROVED AND SO ORDERED:

 DATED:       Honolulu, Hawaii,_____________________



                                          ______________________________
                                          Honorable Jill A. Otake
                                          United States District Judge
